               Case 1:19-cv-01263-SAB Document 30 Filed 03/16/21 Page 1 of 1


 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                    FOR THE EASTERN DISTRICT OF CALIFORNIA

 7 JANE ASHLEY TATUM,                         Case No. 1:19-cv-01263-SAB
 8
                   Plaintiff,                 ORDER RE STIPULATION FOR THE
 9                                            AWARD AND PAYMENT OF
10                        v.                  ATTORNEY FEES AND EXPENSES
                                              PURSUANT TO THE EQUAL ACCESS
11 COMMISSIONER OF SOCIAL                     TO JUSTICE ACT
12 SECURITY,
                                              (ECF No. 29)
13                 Defendant.
14
15            On December 23, 2020, an order issued granting in part Plaintiff Jane Ashley

16 Tatum’s social security appeal and remanding for further proceedings and judgment was
17 entered. (ECF Nos. 27, 28.) On March 16, 2021, a stipulation was filed to award
18 attorney fees and expenses in the amount of nine thousand one-hundred dollars
19 ($9,100.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
20            Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY

21 ORDERED that fees and expenses in the amount of nine thousand one-hundred dollars
22 as authorized by 28 U.S.C. § 2412 are awarded subject to the terms of the stipulation.
23
     IT IS SO ORDERED.
24
     Dated:     March 16, 2021
25                                             UNITED STATES MAGISTRATE JUDGE
26
27
28
